1:16-bk-70643 Doc#: 110 Filed: 06/06/19 Entered: 06/06/19 14:34:39 Page 1 of 2




                             UNITED STATES BANKRUPTCY COURT
                              WESTERN DISTRICT OF ARKANSAS
                                    EL DORADO DIVISION

  IN RE:      J&J DISPOSAL SERVICE, LLC )                                Case No. 1:16-bk-70643-T
                              Debtor.   )                                      Chapter 7


             REPORT OF DISTRIBUTION TO UNITED STATES BANKRUPTCY
                     COURT CLERK PURSUANT TO FRBP 3010

          Pursuant to FRBP 3010, Renee S. Williams, the undersigned trustee herein, states as
  follows for her report of distribution of funds to United States Bankruptcy Court Clerk:

           See Attached Exhibit A



  Date: June 6, 2019



                                                       Respectfully submitted,




                                                        /s/ Renee S. Williams
                                                        Renee S. Williams
                                                        Trustee
                                                        125 Roberts Ridge Terrace
                                                        Hot Springs, AR 71901
                                                        (501) 624-4330
                                                        Arkansas Bar Number 83-182



                                        CERTIFICATE OF SERVICE

            I, Renee S. Williams, do hereby certify this June 6, 2019 that I have duly served a copy of the
  above and foregoing, by placing a copy of same in the U. S. Mail, postage prepaid, addressed to all parties
  as set forth on Exhibit A.




                                                       /s/ Renee S. Williams
                                                       Renee S. Williams
Printed: 06/06/19 02:27 PM      1:16-bk-70643 Doc#: 110 Filed: 06/06/19 Entered: 06/06/19 14:34:39 Page 2 of 2                             Page: 1
                                                    Claims Distribution - Small Dividends

                                                            Trustee: AR06 Renee S. Williams (250081)

Case: 1:16-bk-70643-T J&J DISPOSAL SERVICE, LLC


 Account No.        Check No.       Issued
                                                                                                       Amount     Amount          Paid     Small
                                    Claim No.   Filed    Priority Claimant                              Filed     Allowed       to Date   Payment
 3910010075                  1007    05/06/19    Payee: Eastern and Western Districts of Arkansas                 Check Amount:             $12.57
                                        4       05/17/16    610   Carson's Garage & Towing, Inc.         869.37     869.37       618.31       4.28
                                                                  522 W 1st Street
                                                                  El Dorado, AR 71730
                                        7       08/01/16    610   Names and Numbers                      300.76     300.76       213.91       1.48
                                                                  P.O. Box 1479
                                                                  Pittsburg, KS 66762
                                       10       08/08/16    610   Myers Tire Supply                      511.69     511.69       363.92       2.52
                                                                  1293 S. Main St.
                                                                  Akron, OH 44301
                                       20       09/23/16    610   Fastenal Company                       409.47     409.47       291.22       2.01
                                                                  2001 Theurer Blvd
                                                                  Winona, MN 55987
                                       21       10/21/16    610   Larry Thurmon                          465.00     465.00       330.71       2.28
                                                                  2116 Maple St
                                                                  Arcadia, LA 71001
